         Case: 3:19-cv-00955-jdp Document #: 35 Filed: 08/24/20 Page 1 of 3



                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WISCONSIN


COMMON CAUSE, COMMON CAUSE
WISCONSIN, and BENJAMIN R. QUINTERO,

                      Plaintiffs,
        v.
                                                      Civil Action No. 19-cv-323
MARK L. THOMSEN, ANN S. JACOBS,
BEVERLY R. GILL, JULIE M. GLANCEY,
JODI JENSEN, DEAN KNUDSON, in their
official capacities as Commissioners of the
Wisconsin Elections Commission, and
MEAGAN WOLFE, in her official capacity
as the Interim Administrator of the
Wisconsin Elections Commission,

                      Defendants.



 THE ANDREW GOODMAN FOUNDATION
 AND AMANDA SCOTT,

                      Plaintiffs,

        v.
                                                      Civil Action No. 19-cv-955
 MARGE BOSTELMANN, JULIE M. GLANCEY,
 ANN S. JACOBS, DEAN KNUDSON, ROBERT
 F. SPINDELL, JR., and MARK L. THOMSEN, in
 their official capacities as Wisconsin Elections
 Commissioners,

                      Defendants.


                               STIPULATION OF DISMISSAL

        Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the parties to The Andrew

 Goodman Foundation, et al. v. Bostelmann, et al., No. 19-cv-955, through their undersigned




                                              1
        Case: 3:19-cv-00955-jdp Document #: 35 Filed: 08/24/20 Page 2 of 3



counsel, hereby jointly stipulate to dismissal of this action without prejudice, each party to bear

their own costs and attorney fees.



Dated: August 24, 2020.                           Respectfully submitted,


 __Clayton P. Kawski____________________             __Amanda R. Callais _________________
 ERIC J. WILSON                                      David L. Anstaett
 Deputy Attorney General of Wisconsin                PERKINS COIE LLP
                                                     33 East Main Street, Suite 201
 Clayton P. Kawski                                   Madison, WI 53703-3095
 CLAYTON P. KAWSKI                                   Telephone: (608) 663-7460
 Assistant Attorney General                          Facsimile: (608) 663-7499
 State Bar #1066228                                  danstaett@perkinscoie.com

 S. MICHAEL MURPHY                                   Marc E. Elias*
 Assistant Attorney General                          Amanda R. Callais*
 State Bar #1078149                                  Stephanie Command*
                                                     PERKINS COIE LLP
 Attorneys for Defendants Marge Bostelmann,          700 Thirteenth St., N.W., Suite 600
 Julie M. Glancey, Ann S. Jacobs, Dean               Washington, D.C. 20005-3960
 Knudson, Robert F. Spindell, Jr., and Mark L.       Telephone: (202) 654-6200
 Thomsen, in their official capacities as            Facsimile: (202) 654-9959
 Wisconsin Elections Commissioners                   melias@perkinscoie.com
                                                     acallais@perkinscoie.com
 Wisconsin Department of Justice                     scommand@perkinscoie.com
 Post Office Box 7857
 Madison, Wisconsin 53707-7857                       Gillian Kuhlmann*
 (608) 266-8549 (Kawski)                             PERKINS COIE LLP
 (608) 266-5457 (Murphy)                             1888 Century Park East, Suite 1700
 (608) 267-2223 (Fax)                                Los Angeles, CA 90067-1721
 kawskicp@doj.state.wi.us                            Telephone: (310) 788-3245
 murphysm@doj.state.wi.us                            Facsimile: (310) 843-1244
                                                     gkuhlmann@perkinscoie.com

                                                     Yael Bromberg*
                                                     Bromberg Law LLC
                                                     PO Box 1131
                                                     Glen Rock, NJ, 07452-1131
                                                     Telephone: (201) 280-1969
                                                     Facsimile: (201) 586-0427
                                                     yaelbromberglaw@gmail.com



                                                 2
Case: 3:19-cv-00955-jdp Document #: 35 Filed: 08/24/20 Page 3 of 3



                                    Counsel for The Andrew Goodman
                                    Foundation and Amanda Scott

                                    *Admitted Pro Hac Vice




                                3
